Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 7th of February 2022.
Claim 1 was amended.
Claims 8-20 were previously cancelled.
Claims 1-7 are currently pending and have been examined.

Response to Arguments
With regard to the limitations of claims 1-7, Applicant argues “…The Office Action appears to believe that Ex parte Smith is nothing more than a regular, fact-specific PTAB decision. This position ignores that an Informative designation reflects norms in Board, and ultimately Office, policy. Per information provided on the USPTO website, the Applicant submits that while an Informative decision is not binding on subsequent Boards…” The Examiner respectfully disagrees. However, the examiner agrees that the Smith’s decision was not binding but was informative. Applicant cited page 10 of Smith decision and additionally argues “…the claims reflect patentable subject matter because the subject matter of those claims are not directed to a judicial exception but are instead directed to an electronic trading system…” The Examiner respectfully disagrees. In page 8 of the Smith’s decision, it states “…we conclude the claims recite a judicial exception of a fundamental economic practice…” Additionally, Smith’s decision states “…We conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception…” So, in summary, PTAB did not state “because the subject matter of those claims are not directed to a judicial exception but are instead directed to an electronic trading system”.  Instead, PTAB stated, the claims recite a judicial exception but because it was integrated into practical application, the claims are eligible because it is not directed to the recited judicial exception. But note, the current claims 1-7 were not integrated into practical application or amount to significantly more as stated in the rejection below. 
With regard to the limitations of claims 1-7, Applicant argues “…The applicant submits that electronic trading systems are not one of the enumerated groupings discussed…For all these reasons, the applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong one of the analysis…” The Examiner respectfully disagrees. Simply labeling the system as “electronic trading system” cannot void the abstract idea in the system itself. The recited abstract idea in the claims are clearly described in the rejection below. 
With regard to the limitations of claims 1-7, Applicant argues “…The electronic trading system of the present claims represents an example of protectable other technology as discussed…The recited tool is not directed to an improvement to a business process or simply computing device but is instead directed to an improvement to electronic trading system such as hybrid derivative trading system found to be patent eligible in Smith…” The Examiner respectfully disagrees. Most importantly, current claims did not have any specific improvements in computer technology behind “electronic trading system” like Smith. For example, Smith’s decision clearly stated “…Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific improvement over prior derivatives trading systems…” The examiner will maintain the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. 
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of “defining, by a position risk pool, wherein the position risk pool defines a maximum risk position associated with the spread trading strategy based on a user-allotted risk quantity associated with the user; detecting an occurrence of the strategy activation event within one or more markets offering the first tradeable object and the second tradeable object; calculating a first price and a first quantity for a first order for the first tradeable object, wherein the first price and the first quantity are computed based on market conditions in the second tradeable object and the desired spread price for the spread trading strategy; monitoring a quantity for an open position of the user; calculating second quantity based on the first quantity and the quantity for the open position of the user; comparing the second quantity to the user-allotted risk quantity of the position risk pool;” This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic principle or a commercial interaction, namely executing trades using trading algorithms.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer component (e.g. computing system/trading manager). The claim 1 also recites extra-solution activities such as receiving and transmitting data. 
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. computing device, memory) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. computing system/trading manager) is recited at a high-level of generality such that they amount to no more than mere instructions (as modules) to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a  amount to no more than mere instructions (as modules) to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 2-7 further define the abstract idea that is present in independent claim 1 thus correspond to certain methods of organizing human activity as presented above. Claim 7 also includes an extra-solution activity of sending data combined with further defining of abstract idea. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 are directed to an abstract idea.  Thus, claims 1-7 are not patent eligible.  
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        02/26/2022